                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )                ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      This matter is before the court on Plaintiff’s unopposed motion to seal

documents submitted in connection with Defendant’s Motion and Memorandum for

Leave to File a Supplemental Reply in Support of its Motion to Amend its Answer

and Counterclaims. Specifically, Plaintiff seeks to seal Defendant’s Motion and

Memorandum, its Proposed Supplemental Reply, and Exhibits 1 and 2 thereto on the

ground they “contain sensitive business and technical information, including

information concerning a non-public legal matter.” (Mot. Seal [DE #195] at 1.)

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable

opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Plaintiff has narrowly tailored its request to remove
only information that is sensitive and confidential and not otherwise publicly known.

Furthermore, the court has denied Defendant’s motion for leave to file its proposed

supplemental reply as unnecessary to the court’s determination of Defendant’s

motion to amend. Plaintiff’s motion is therefore allowed.

                                    CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion to Seal [DE #195] is GRANTED,

and the following documents shall be SEALED:

      1.     Defendant’s Motion and Memorandum for Leave to File a Supplemental

Reply in Support of its Motion to Amend its Answer and Counterclaims [DE #184];

      2.     Defendant’s Proposed Supplemental Reply [DE #184-1]; and

      3.     Exhibits 1 and 2 [DE ##186, 186-1].

      This 26th day of June 2021.

                                       __________________________________________
                                       __
                                        ___
                                          _ ________
                                                   ______________
                                                               _ ________
                                                                       ______
                                       KIMBERLY  LY
                                                 L Y A. SWANK
                                       United States Magistrate Judge




                                         2
